                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTIIERN DMSION
                                 No. 7:17-CR-S7-D

I

UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
MARVIN PERNELL ADAMS, JR.,                    )
                                              )
                          Defendant.          )


       On May 1S, 2020, Marvin Pernell Adams, Jr. ("Adams" or "defendant'') requested

appointment of counsel for purposes of compassionate release. See lD:E. 176]; see also [D.E. 178].

Between August 11, 2020~ and January 20, 2021, Adams sent the court four letters inquiring about

his motion for compassionate release under the First Step Act ("First Step Act''), Pub. L. No. l 1S-

391, § 603{b), 132 Stat. S194, S238-41 (2018)(codifiedasamendedat 18 U.S.C. § 3S82). See [D.E.

181, 182, 184, 18S]. On February S, 2021, Adams moved prose to supplement his motion for

compassionate release [D.E. 186]. On February 9, 2021, Adams moved pm se to supplement his

motion and filed exhibits in support [D.R 188]. On March 3, 2021, Adams, through counsel, moved

for compassionate release and filed a memorandum and exhibits in support [D.E. 190, 191]. ·-an

March 17, 2021, the government responded in opposition [D.E. 19S]. As explained below, the court

denies Adam.s's motion.

                                                  I.

       On August 21, 2017, with a written plea agreement, Adams pleaded guilty to conspiracy to

distribute and possession with intent to distribute 100 grams or more ofheroin and 40 grams or more

of fentanyl. See [D.E. 1, 63, 64]. On October 3, 2018, the court held a sentencing hearing and
adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 154-56]. The

court calculated Adams' s total offense level to be 34, his criminal history category to be V, and his

advisory guidelin~ range to be 235 to 293 months' imprisonment. See [D.E. 156] 1. After granting

the government's motion for downward departure and thoroughly considering all relevant factors

under 18 U.S.C. § 3553(a), the court sentenced Adams to 180 months' imprisonment See [D.E.

155] 2; [D.E. 156] 2. Adams did not appeal.

       On December 21, 2018, the First Step Act went into effect See First Step Act, 132 Stat at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release~ Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjni~trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

                                                  2
application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                            (Il) suffering from a serious functional or cognitive impairment,
                                 .or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially djmjnjshes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 7S
                      percent of his or her term of imprisonment, whichever is less.


                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § 1B1.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l}(A). See. e.g., United States v. High, No. 20-7350, 2021 WL 1823289, at •3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3--4 (4th Cir. Apr. 1,

 2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] 1B1.13

only applies when a request for compassionate release is made upon motion of the Director of the



                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    . (ii) The incapacitation of the defendant's spouse or registered partner
                           when the defendant would be the only available caregiver for the
                           spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                   4
[BOP]." Kibble, 2021 WL 1216S43, at *3-4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under-'18 U.S.C. §

3582(c)(l)(A)(i). See HiglL 2021 WL 1823289, at *3; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the

section 3553(a) factors. See,~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. RYilm, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       Adams requests that the court waive section 3S82's exhaustion requirement. See [D.E. 190]

3-4. The government has not invoked section 3582's exhaustion requirement. [D.E. 195]; see

United States v. Al~ 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses

Adams's claim on the merits.

       Adams seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Adams cites the COVID-19 pandemic, his age (52), and his race. He also cites his history

of stomach cancer, gastrectomy, surgery to remove a nodule, folic acid deficiency anemia, low red

blood cell count, lung problem, decreased bone density on vertebrae, weak immune system, vitamin

D deficiency, chronic back pain, depression, auditory hallucinations, and racing thoughts. See [D.E.

182] 1-2; [D.E. 182-3]; [D.E. 182-S]; [D.E. 189] 3; [D.E. 190] 2, S-7; [D.E. 191]; [D.E. 194].


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See AlAm, 960 F.3d at 833-34.

                                                 5
Adams also cites the conditions at FCI Loretto, his rehabilitation efforts, and his family support. See

[D.E. 188]; [D.E. 188-1]; [D.E. 189] 1; [D.E. 190] 6--8; [D.E. 194].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). AlthoughAdamsstatesthathe

has a history of stomach cancer, gastrectomy, and surgery to remove a nodule, and currently suffers

from folic acid deficiency anemia, low red blood cell count, a mass on his lung, decreased bone

density on vertebrae, weak immune system, vitamin D deficiency, chronic back pain, depression,

auditory hallucinations, and racing thoughts, he has not demonstrated that he is not going to recover

from these conditions or that they cannot be treated while Adams serves his sentence. Moreover,

Adams was offered the COVID-19 vaccine but refused it, thereby severely undennining his

argument about an alleged fear of medical risks due to COVID-19. See [D.E. 195] 20-21; [D.E.

196]. Accordingly, reducing Adams' s sentence is not consistent with application note 1(A). See 18

U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Adams's medical history and conditions, rehabilitation efforts, and family

support are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States

v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP's statutory role, .and its extensive and professional efforts to

curtail the virus's spread."). Even so, the section3553(a)factorscounselagainstreducingAdams's

sentence. See High, 2021 WL 1823289, at *4-7; Kibble, 2021 WL 1216543, at *4-5; United States

v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

                                                  6
       Adams is 52 years old and engaged in serious criminal conduct in 2016 and 2017. See PSR

ft 12-20.   As a leader in a drug trafficking conspiracy, Adams is accountable for 1.01 kilograms of

heroin, 64 grams of cocaine base (crack), 7.94 kilograms of cocaine, and 253.6 grams of a mixture

col'ltainjng fentanyl. See id. Adams also possessed firearms and maintained a premises for the

purpose of distributing a controlled substance. See id. Moreover, Adams is a violent recidivist with

state and federal convictions for unlawful brandishing of a firearm, unlawful assault, possession of

cocaine with intent to distribute (three counts), robbery, eluding police, driving while license

suspended, reckless driving, hit and ~ driving while intoxicated, and conspiracy to possess with

intent to distribute and to distribute heroin and crack. See id ft 25-33. After serving a 10-year

federal sentence for conspiracy to possess with intent to distribute and to distribute heroin and crack,

Adams continued to traffic illegal narcotics, including the present offense. See id. ft 31-33.

Clearly, Adams learned nothing from his first trip to federal prison. Furthermore, Adams has

performed poorly on state probation, incurred sanctions in prison. and violated his federal supervised
                     I


release. See id. ft 25-33. Nonetheless, Adams has taken some positive steps while incarcerated.

See [D.E. 188]; [D.E. 188-1]; [D.E. 189] 1; [D.E. 190] 7-8; [D.E. 194].

        The court has considered Adams' s exposure to COVID-19, his vaccine refusal, his medical

history and conditions, his rehabilitation efforts, and his family support. Cf. Pe,pper v. United States,

562 U.S. 476, 480-81 (2011); Hi~ 2021 WL 1823289, at *4-7; United States v. McDonald, 986

F.3d402, 412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389,398 (4th Cir. 2019). Having

considered the entire record, the steps that the BOP has taken to address COVID-19 and to vaccinate

Adams, the section 3553(a) factors, Adam's criminal history, Adams' s arguments, the government's

persuasive response, and the need to punish Adams for his serious crimjnal behavior, to incapacitate

Adams, to promote respect for the law, to deter others, and to protect society, the court declines to

                                                   7
grant Adams's motion for compassionate release. See, e.g.• Chavez-Meza v. United States, 138 S.

Ct. 1959, 1966--68 (2018); High, 2021 WL 1823289, at *4--7; Ry;ffm, 978 F.3d at 1008--09;

Chambliss, 948 F.3dat693-94; United Statesv. Hill,No. 4:13-CR-28-BR, 2020WL205515, at *2
                                                           '
(E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam)

(unpublished)..

        As for Adams's request for home confinement, Adams seeks relief under the CARES Act.

See [D.E. 182]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Adams's request for home confinement.

                                               II.

        In sum, the court DENIES Adams' s motions for compassionate release [D.E. 186, 188, 190],

DISMISSES Adams's request for home confinement, and GRANTS Adams's motion to seal [D.E.

193].

        SO ORDERED. This .13.... day of May 2021.



                                                         JSC.DEVERill
                                                         United States District Judge




                                                8
